TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00331-CV



     Randolph A. Lopez, d/b/a Brown Hand Center and d/b/a Brown Medical Center,
                                     Appellant

                                                v.

         Cox Texas Newspapers, L.P., d/b/a Austin American-Statesman, Appellee


            FROM THE COUNTY COURT AT LAW NO. 2 OF TRAVIS COUNTY
       NO. C-1-CV-13-002354, HONORABLE J. DAVID PHILLIPS, JUDGE PRESIDING



                                           ORDER


PER CURIAM

               On August 13, 2014, this Court dismissed this appeal for want of prosecution.

Appellant Randolph A. Lopez, d/b/a Brown Hand Center and d/b/a Brown Medical Center has now

filed a motion asking us to reconsider that dismissal. Upon considering the motion and the response

filed by Cox Texas Newspapers, L.P., d/b/a Austin American-Statesman, we grant appellant’s

motion for rehearing, withdraw the opinion and judgment dated August 13, 2014, and reinstate this

appeal. Accordingly, appellant’s brief is now due on or before December 12, 2014.

               It is so ordered on November 12, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin